department of the treasury internal_revenue_service washington d c jun cc dom fs p si number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject measuring gain_or_loss from sale of partnership_interest this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer partnership x y dollar_figurea dollar_figureb dollar_figurec dollar_figured date date year year issues when taxpayer inherits a one-sixth interest in partnership in year and sells the partnership_interest in year how is taxpayer’s adjusted_basis in the partnership_interest determined for purposes of measuring gain_or_loss from the sale when taxpayer sells the partnership_interest in year should taxpayer include in the amount_realized taxpayer’s share of partnership liabilities assumed by the purchasing partner conclusions taxpayer’s adjusted_basis is determined by figuring taxpayer’s initial basis in the partnership_interest under sec_742 an amount equal to the fair_market_value of the inherited partnership_interest increased by decedent’s share of partnership liabilities both measured as of the date of decedent’s death or the alternate_valuation_date and then adjusting the initial basis in the interim years in accordance with sec_705 and sec_752 when the partnership_interest was sold taxpayer realized an amount equal to the money received from the purchaser as well as taxpayer’s share of partnership liabilities assumed by the purchaser facts taxpayer inherited a one-sixth general_partnership interest in partnership on date year from the estate of x the value of the one-sixth partnership_interest on the date of x’s death as reported on the estate_tax_return was dollar_figurea according to the revenue agent’s report on the date of x’s death her share of partnership liabilities was dollar_figureb taxpayer sold the one-sixth interest in partnership to y on date year for dollar_figurec under the sale agreement between taxpayer and y y agreed to assume taxpayer’s share of partnership liabilities at the date of sale taxpayer’s share of partnership liabilities was dollar_figured in calculating the gain_or_loss from the sale taxpayer included the allocable share of partnership liabilities in the adjusted_basis of the partnership_interest but taxpayer did not include the amount of partnership liabilities assumed by y in the amount_realized law and analysis issue adjusted_basis in partnership_interest the starting point for ascertaining the adjusted_basis of taxpayer’s partnership_interest on the date of sale is to determine the initial basis of the partnership_interest in taxpayer’s hands sec_742 of the internal_revenue_code states that the basis of an interest in a partnership acquired other than by contribution is determined under part ii of subchapter_o sec_1014 in turn provides that the basis in property_acquired_from_a_decedent is equal to the fair_market_value of the property on the date of decedent’s death sec_1_742-1 clarifies that with regard to inheritance of a partnership_interest the basis of a partnership_interest acquired from a decedent is the fair_market_value of the interest at the date of his death or at the alternate_valuation_date increased by his estate’s or other successor’s share of partnership liabilities if any on that date and reduced to the extent that such value is attributable to items constituting income_in_respect_of_a_decedent under sec_691 thus taxpayer has an initial basis in the partnership_interest equal to the fair_market_value of the partnership_interest increased by the decedent’s share of partnership liabilities dollar_figurea dollar_figureb both valued on the date of death of x adjustments to taxpayer’s basis in her partnership_interest in the ensuing years should be made in accordance with sec_705 and sec_752 and b sec_705 provides in pertinent part that a partner’s adjusted_basis in the partnership_interest is increased by the partner’s share of the taxable_income of the partnership and the partner’s share of tax exempt_income sec_705 provides in pertinent part that a partner’s adjusted_basis in the partnership_interest is decreased by any distributions made to the partner by the partnership the partner’s share of any net_loss reported from partnership operations and the partner’s share of any expenditures of the partnership not deductible in computing its taxable_income and not properly chargeable to capital_account sec_752 provides that an increase in a partner’s share of partnership liabilities is treated as a contribution of cash by that partner in combination with sec_722 sec_752 has the effect of increasing the partner’s adjusted_basis in a partnership_interest by the amount of the increase in liabilities conversely 1for the sake of convenience this memorandum assumes that x’s share of liabilities on the date of x’s death in year equals taxpayer’s share of partnership liabilities on the schedule_k-1 prepared and filed for year and that no part of the fair_market_value of the partnership_interest was attributable to items constituting income with respect to decedent sec_752 provides that a reduction in partnership liabilities is treated as a distribution of money to the partner by the partnership in combination with a sec_752 has the effect of decreasing the partner’s adjusted_basis in a partnership_interest by the amount of the reduction in liabilities thus taxpayer’s basis in the partnership_interest in this case should be adjusted upward and downward in accordance with the rules under sec_705 and sec_752 above outlined for the period taxpayer held the interest in partnership issue determination of gain_or_loss on sale of partnership_interest sec_741 provides that gain_or_loss from the sale_or_exchange of a partnership_interest will be capital except as otherwise provided in sec_751 relating to unrealized_receivables and inventory_items sec_752 provides that liabilities involved in a sale_or_exchange of a partnership_interest shall be treated in the same manner as liabilities in connection with the sale_or_exchange of property not associated with partnerships sec_1001 provides rules for determining the gain_or_loss on the sale_or_other_disposition of property under sec_1001 gain_or_loss is determined by the difference between the amount_realized and the adjusted_basis of the partnership_interest sec_1_741-1 incorporates the rule_of sec_1001 specifically in relation to the sale_or_exchange of a partnership_interest stating in pertinent part the sale_or_exchange of an interest in a partnership shall except to the extent sec_751 applies be treated as the sale_or_exchange of a capital_asset resulting in capital_gain or loss measured by the difference between the amount_realized and the adjusted_basis of the partnership_interest as determined under sec_705 the rules for calculating a partner’s adjusted_basis in a partnership_interest are discussed above in the analysis of the first issue in order to measure the gain_or_loss from the sale of taxpayer’s interest in partnership we next must determine the amount_realized from the sale sec_1001 defines amount_realized as the sum of any money received plus the fair_market_value of the property other than money received further w hen encumbered property is sold or otherwise_disposed_of and the purchaser assumes the mortgage the associated extinguishment of the mortgagor’s obligation to repay is accounted for in the computation of the amount_realized 461_us_300 under this principle partnership liabilities assumed by a purchaser are included in the amount_realized on the sale sec_1_752-1 incorporates the principle in tufts providing if a partnership_interest is sold or exchanged the reduction in the transferor partner’s share of partnership liabilities is treated as an amount_realized under sec_1001 and the regulations thereunder for example if a partner sells an interest in a partnership for dollar_figure cash and transfers to the purchaser the partner’s share of partnership liabilities in the amount of dollar_figure the seller realizes dollar_figure on the transaction thus we conclude that taxpayer realized not only the amount received from y but also the reduction in taxpayer’s share of partnership liabilities dollar_figurec dollar_figured when the partnership_interest was sold to the purchaser taxpayer will subtract the adjusted_basis from the amount_realized to determine the gain_or_loss on the sale of the partnership_interest and except to the extent sec_751 applies the gain_or_loss will be capital in nature 2the mere existence of a negative capital_account does not create a liability to be factored into the selling partner’s capital_gain on the sale of his partnership_interest when the purchaser assumes all of the selling partner’s liabilities attendant to the partnership if the selling partner is subject_to an unconditional and legally enforceable obligation to repay the deficit in his capital_account and the withdrawals giving rise to the deficit represent loans made by the partnership to the partner in a capacity other than as a member of the partnership then the release from liability is treated as a distribution of money to the partner revrul_73_301 1973_2_cb_215 clarifying revrul_57_318 c b case development hazards and other considerations by patrick putzi special counsel natural_resources field service division passthroughs special industries branch
